FILED
                            NOT FOR PUBLICATION
                                                                               JUL 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

RAJA GULFAM SARWAR, AKA                          Nos. 17-73303
Gulfam Sarwar Raja,                                   18-71556

              Petitioner,                        Agency No. A070-646-737

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2020**


Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.

      Petitioner Raja Gulfam Sarwar seeks review of the Board of Immigration

Appeals’ ("BIA") denials of his motion to reopen and his motion for

reconsideration, which we review for abuse of discretion. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We have jurisdiction under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252, and we deny the petition.

      1. The BIA did not abuse its discretion by denying Petitioner’s motion to

reopen. Although Petitioner’s personal circumstances changed when he converted

to Christianity, he did not provide "evidence of changed country conditions that are

relevant in light of [his] changed circumstances." Chandra v. Holder, 751 F.3d
1034, 1037 (9th Cir. 2014). The record shows that the deplorable conditions for

Christians in Pakistan have existed since before 1994, when Petitioner’s removal

hearing occurred. See Salim v. Lynch, 831 F.3d 1133, 1138 (9th Cir. 2016)

(stating that we must compare "the country conditions at the time of the instant

motion" with "those at the time of the prior hearing").

      2. Even assuming that Petitioner did not forfeit any challenge to the BIA’s

denial of his motion for reconsideration, that denial was not an abuse of discretion.

Petitioner failed to identify any "legal or factual error in the BIA’s prior decision."

Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir. 2004) (citing 8 C.F.R. § 1003.2(b)(1)).

      PETITIONS DENIED.




                                           2